DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status
This instant application No. 14/975331 has claims 1-3, 5-14, and 16-22 pending.  
Claims 4 and 15 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: 	1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-8, 11-13, and 17-18 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Suzuki et al. (Pub. No. US2002/0032692) in view of Balko (Pub. No. US2013/0139164) in view of Hage et al. (Pub. No. US2009/0049422) in view of Kunti et al. (Pub. No. US2012/0215583 published on August 23, 2012; hereinafter Kunti).
Regarding claims 1, 12, and 17, Suzuki discloses the following:
(Currently amended) A method of hybrid asynchronous and synchronous execution, comprising: 
receiving an asynchronous process specification comprising an activity flow model and a plurality of activities, the activity flow model defining a process comprising the plurality of activities, 
(Suzuki teaches receiving an asynchronous process specification – see process definition – comprising an activity flow model and a plurality of activities [0012-0013, 0060], the activity flow model defining a process [0064] comprising the plurality of activities [0012-0013, 0131], the activity flow model defining a process comprising the plurality of activities [0012-0013])
receiving an indication that a selected portion of the asynchronous process defined by the activity flow model of the asynchronous process specification is to be synchronously executed; 
***EXAMINER INTERPRETATION: 
“An asynchronous business process specification comprises: 
	1) an activity flow model; and 
	2) a plurality of activities
Given this definition of an asynchronous process specification, Examiner construes that this business process specification is essentially an arbitrary business process specification – therefore this specification is attributed to any type of execution, not only asynchronous execution. 
By extension, an asynchronous process is also an arbitrary process – therefore this process is not attributed to any type of execution, not only asynchronous execution.”
(Suzuki teaches receiving an indication that a selected portion of the asynchronous process defined [0062] by the activity flow model of the asynchronous process specification – cited as process definition [0060] – is to be synchronously executed, e.g. “in a synchronous mode” [0060])

However, Suzuki does not disclose the following:
(1)	wherein the received asynchronous process specification is declared in an executable procedural markup language; 
(2)	receiving an indication that a selected portion of the asynchronous process defined by the activity flow model of the asynchronous process specification is to be synchronously executed, wherein the selected portion of the asynchronous process includes the at least one asynchronous activity; 
(3)	in response to the received indication, orchestrating, by a synchronous business process execution engine, a subset of the plurality of activities in the selected portion of the asynchronous process to form a composite action that includes the at least one asynchronous activity and at least an additional one of the plurality of activities in the selected portion of the asynchronous process, 
Nonetheless, this feature would have been made obvious, as evidenced by Balko.
(1) (Balko teaches that the received asynchronous process specification, e.g. a process specification or “design-time definition” [0039] having asynchronous steps [0047] is declared in an executable procedural markup language, e.g. “executable format understood by a BPMS runtime, such as Business Process Execution Language (BPEL))” [0021])
(2) (Balko teaches receiving an indication, e.g. “asynchronous message receipt (in-only, robust in-only) may mark the start of a primary transaction that chains other sequential process steps” [0022], that a selected portion of the asynchronous process defined by the activity flow model of the asynchronous process specification is to be synchronously executed [0022, 0058, 0061], wherein the selected portion of the asynchronous process includes the at least one asynchronous activity [0058]) 
(3) (Balko teaches, in response to the received indication [0022], orchestrating, by a synchronous business process execution engine, a subset of the plurality of activities in the selected portion of the asynchronous process, e.g. “add the process step to the current transaction or, alternatively, close the current transaction and open a new transaction, marking the current process step as the first operation of a new transaction…mark the start of a primary transaction that chains other sequential process steps” [0022], to form a composite action, e.g. “Assembling the activities into a single transaction is feasible” [0061], that includes the at least one asynchronous activity and at least an additional one of the plurality 
Given the teachings of Balko, a person having ordinary skill in the art would have readily recognized the desirability of modifying Suzuki.
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply these teachings of Balko on the asynchronous process specification of Suzuki. 
The motivation would have been to provide “optimized process steps combined into transactional sub-processes in a BPMN environment” [0061 – Balko].

However, Suzuki in view of Balko does not disclose the following:
wherein the synchronous business process execution engine statelessly executes the composite action as a single transaction in a single thread by: 
(1) 	fetching all process execution related objects associated with the selected portion of the asynchronous process once, and caching the fetched objects in memory; and 
(2) 	synchronously executing, in-memory and without recording an execution state, the composite action formed by the selected portion of the asynchronous process in a single execution transaction context in which all of the activities of the composite action are allocated to a static dedicated computing resource with a predictable execution time for execution of the selected portion; and 
Nonetheless, this feature would have been made obvious, as evidenced by Hage.
(1) (Hage teaches fetching all process execution related objects associated with the selected portion of the asynchronous process once, evidenced by “the most recently accessed Entities” [0232], and caching the fetched objects in memory [0232-0233, 0319, 0930], e.g. “Method 
 (2) (Hage teaches synchronously executing, in-memory [0003] and without recording an execution state, the composite action formed by the selected portion of the asynchronous process in a single execution transaction context or operational context [0099], e.g. “AND-joins allow a business process to synchronize on multiple activities. For simplicity reasons, AND-join transitions do not define conditions” [0848], in which all of the activities of the composite action are allocated to a static dedicated computing resource, e.g. “a static container entity 2101” [0138], with a predictable execution time, e.g. an End Time, for execution of the selected portion [0793, 0828])
Given the teachings of Hage, a person having ordinary skill in the art would have readily recognized the desirability of modifying Suzuki in view of Balko.
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the well-known techniques of Hage in accordance with asynchronous process of Suzuki in view of Balko. 
The motivation would have been “to automate work activities attached to these business processes” [0710 – Hage].

However, Suzuki in view of Balko in view of Hage does not disclose the following:
asynchronously executing, by an asynchronous business process execution engine, a remaining portion of the asynchronous process.
Nonetheless, this feature would have been made obvious, as evidenced by Kunti.
(Kunti discloses asynchronously executing, by an asynchronous business process execution enqine, or “Real-Time Construct Handler” [0046] a remaining portion such as a “real-time workflow construct” [0046] of the asynchronous process, e.g. “the workflow is checked for any remaining activity….
Also the following cited section, pertaining to asynchronously executing a remaining portion:  
“the real-time workflow can access the output of the batch construct by incorporating a java activity to read the output file.” [0074])
Given the teachings of Kunti, a person having ordinary skill in the art would have readily recognized the desirability of modifying Suzuki in view of Balko in view of Hage. 
By implementing the business process execution engines (both a synchronous business process execution engine and an asynchronous business process execution engine), as disclosed by Kunti, this would modify the activities disclosed by the asynchronous process specification of Suzuki in view of Balko in view of Hage. The motivation would have benefit from these two engines contained within a “Workflow Orchestrator”, for the goal of performing steps that process “the identified workflow constructs” [0044 – Kunti].
Regarding claim 2, Suzuki in view of Balko in view of Hage in view of Kunti discloses the following:
further comprising: 
identifying any activities of the selected portion that are manual activities as null operations; and 
(Kunti teaches identifying any activities [0064] of the selected portion that are manual activities as null operations, e.g. activity whereby a “developer invokes real-time activity with an external command” [0064])
flagging null operations for future manual execution. 
(Kunti teaches flagging null operations – by checking the type of workflow [0066] – for future manual execution – see cited “human intervention” [0064])
Kunti, a person having ordinary skill in the art would have readily recognized the desirability of modifying Suzuki in view of Balko in view of Hage. By applying this teaching of Kunti for the activities in the specification of Suzuki in view of Balko in view of Hage, this provides “real-time activity” that invoked as part of a workflow [0064 – Kunti].
Regarding claim 5, Suzuki in view of Balko in view of Hage in view of Kunti discloses the following:
wherein the indication is received via an application programming interface ("API").
(Suzuki teaches that the indication is received via an application programming interface ("API"), e.g. either a synchronous state transition request API or an asynchronous state transition request API [0142])
Regarding claim 6, Suzuki in view of Balko in view of Hage in view of Kunti discloses the following:
wherein a specific activity within the plurality of activities is executed using an API.
(Suzuki teaches a specific activity within the plurality of activities, cited as “synchronous processing” or “asynchronous passing” [Claim 1 of Suzuki], is executed using an API [0195, 0200])
Regarding claim 7, Suzuki in view of Balko in view of Hage in view of Kunti discloses the following:
wherein the procedural markup language is expressed in eXtensible Markup Language ("XML").
(Hage teaches that the procedural markup language is expressed in eXtensible Markup Language ("XML") [0118, 0735], e.g. “an XML representation of the process definition activity transition diagram” [0735])
Given the teachings of Hage, a person having ordinary skill in the art would have readily recognized the desirability of modifying Suzuki in view of Balko. By substituting the procedural markup language of Suzuki in view of Balko with the XML language of Hage, this provides an improvement to the procedural Hage]. 
Regarding claim 8, Suzuki in view of Balko in view of Hage in view of Kunti discloses the following:
wherein the procedural markup language is expressed in one or more of the following: the XML Process Definition Language ("XPDL"), Business Process Execution Language ("BPEL"), [[and]] or the Business Process Model and Notation ("BPMN").
(Kunti teaches that the procedural markup language is expressed in Business Process Execution Language ("BPEL") [0036])
Given the teachings of Kunti, a person having ordinary skill in the art would have readily recognized the desirability of modifying Suzuki in view of Balko in view of Hage. By applying the feature of Kunti for the procedural markup language of Suzuki in view of Balko in view of Hage, this provides “the workflow execution language used for the real-time workflow” [0036 – Kunti].
Regarding claim 11, Suzuki in view of Balko in view of Hage in view of Kunti discloses the following:
wherein the selected portion of the plurality of activities is the plurality of activities.
(Suzuki teaches that the selected portion of the plurality of activities is the plurality of activities [0220])
Regarding claims 13 and 18, they are rejected on the same basis as claim 2.
Regarding claims 16 and 20, they are rejected on the same basis as claim 8.
Claims 3, 14, and 19 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Suzuki in view of Balko in view of Hage in view of Kunti in view of Anonsen et al. (Pub. No. US2004/0181775) in view of Bomfim et al. (Pub. No. US2004/0107381).
Regarding claims 3, 14, and 19, Suzuki in view of Balko in view of Hage in view of Kunti does not disclose the following:
wherein executing the selected portion synchronously in a single execution transaction context comprises executing without: 
i) clearing the fetched process execution related objects from the memory; 
Nonetheless, this feature would have been obvious, as evidenced by Anonsen.
(Anonsen teaches executing the selected subset synchronously in a single execution transaction context [0064], e.g. “transaction”, without clearing the fetched process execution related objects from the memory, e.g. “posting orders locks data in the database so others, who wish to access the same pieces of data, must wait until the lock is released” [0064])
The modification would have been to apply this execution step of Anonsen for the synchronous subset of Suzuki in view of Balko in view of Hage in view of Kunti. 
The motivation would have been as follows: “These locks are held for the duration of a physical transaction, preventing users from accessing the data until the transaction is completed” [0064 – Anonsen].

However, Suzuki in view of Balko in view of Hage in view of Kunti in view of Anonsen does not disclose the following:
ii) recording an execution state during the execution. 
Nonetheless, this feature would have been made obvious, as evidenced by Bomfim.
(Bomfim teaches executing the synchronous subset in a single execution transaction context [0191], e.g. “all application servers 106 take a moment at the end of the current transaction in order to participate in the synchpoint. As disclosed herein below, the servers 106 will acknowledge new transactions only at the end of the synchpoint processing. This short pause automatically freezes the current state of the data within the in-memory database 102, since all of the in-memory database 102's update actions are executed synchronously with the application server 106 requests” [0101])
Bomfim, a person having ordinary skill in the art would have readily recognized the desirability of modifying Suzuki in view of Balko in view of Hage in view of Kunti in view of Anonsen.  
The modification would have been to apply this teaching of Bonfim during the execution Suzuki in view of Balko in view of Hage in view of Kunti. 
The motivation would have been as follows: “The synchpoint processing is a streamlined two-phase commit processing in which all partners (in-memory database 102 and servers 106) receive the phase 1 prepare to commit signal, ensure that the partners can either commit or back out any updates performed during the cycle…” [0192 – Anonsen].
Claim 9 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Suzuki in view of Balko in view of Hage in view of Kunti in view of Kand et al. (Pub. No. US2011/0276968).
Regarding claim 9, Suzuki in view of Balko in view of Hage in view of Kunti does not disclose the following:
further comprising: 
(1)	identifying any activities of the selected portion that are rendezvous activities; and 
(2)	flagging the rendezvous activities as not executable. 
Nonetheless, this feature would have been made obvious, as evidenced by Kand.
(1) (Kand teaches identifying any activities of the selected portion that are rendezvous activities [0017, 0033], e.g. “the user identifies the event that would be raised in the main orchestration process (by the Task Execution process)…Thus, the change is associated with a particular event (or events in the case of join condition) in the main orchestration process” [0033])
(2) (Kand teaches flagging, based on “skip flag”, the rendezvous activities as not executable [0038], e.g. “Once the flag is turned true, the Task waits till the newly inserted task completes and fires a completion event that also includes the ID of the next activity that might be waiting on the completion” [0052])
Kand, a person having ordinary skill in the art would have readily recognized the desirability of modifying Suzuki in view of Balko in view of Hage in view of Kunti. The modification would have been to use the identifying and flagging techniques of Kand for the activities in the synchronous subset of activities discloses by Suzuki in view of Balko in view of Hage in view of Kunti. Further modification would include adding the rendez-vous activities of Kand within that subset of activities disclosed by Suzuki in view of Balko in view of Hage in view of Kunti. The motivation would have been to benefit from “a conditional flag for pre-execution-wait that can be turn on or off during the runtime to inject the change” [0052 – Kand].
Claims 10 and 21-22 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Suzuki in view of Balko in view of Hage in view of Kunti in view of Ivanov (Pub. No. US2007/0266377).
Regarding claim 10, Suzuki in view of Balko in view of Hage in view of Kunti does not disclose the following:
further comprising: 
(1)	identifying parallelized activities within the selected portion of the asynchronous business process; and  
(2)	serializing the parallelized activities for synchronous execution. 
Nonetheless, this would have been obvious, as evidenced by Ivanov.
(1) (Ivanov teaches identifying parallelized activities within the selected portion of the asynchronous business process [0093-0094] – see “concurrent activities” [0059])
(2) (Ivanov teaches serializing the parallelized activities for synchronous execution – see parallel flows [0094-0095])
Given the teachings of Ivanov, a person having ordinary skill in the art would have readily recognized the desirability of modifying Suzuki in view of Balko in view of Hage in view of Kunti. By applying the teachings of Ivanov to the parallelized activities of Suzuki in view of Balko in view of Hage in view of Kunti, this provides a sequence between specific activities, e.g. a first activity occurring before and a second activity occurring after looped activities [0095 – Ivanov]. 
Regarding claims 21 and 22,  Suzuki in view of Balko in view of Hage in view of Kunti in view of Ivanov disclose the following: 
wherein the fetched objects remain cached for a duration of the execution of the selected subset.
(Hage teaches that the fetched objects remain for a duration of the execution of the selected subset, [0232-0233, 0319, 0930])
Given the teachings of Hage, a person having ordinary skill in the art would have readily recognized the desirability of modifying Suzuki in view of Balko. By applying the teaching of Hage for the selected subset of Suzuki in view of Balko, this provides “a small, and easily maintained, container” [0232 – Hage].

However, Suzuki in view of Balko in view of Hage in view of Kunti does not disclose the following:
(1)	initiating asynchronous execution of a second portion of the process defined by the activity flow model, the second portion being different from the selected portion, 
(2)	wherein the selected portion of the process defined by the activity flow model comprises a selected subset of the plurality of activities, and the second portion of the process defined by the activity flow model comprises a second subset of the plurality of activities, 
Nonetheless, this feature would have been made obvious, as evidenced by Ivanov.
(1) (Ivanov teaches initiating asynchronous execution of a second portion of the process, e.g. “Executable BPEL processes generated from an EPC model can be … asynchronous” [0068], depending “start” symbols and “end” symbols defined by the activity flow model [0060], the second portion being different from the selected portion [0070])
(2) (Ivanov teaches that the selected portion of the process defined by the activity flow model comprises a selected subset of the plurality of activities – such as “start” symbols and “end” symbols [0060], and the second portion of the process defined by the activity flow model comprises a second subset of the plurality of activities [0070])
Given the teachings of Ivanov, a person having ordinary skill in the art would have readily recognized the desirability of modifying Suzuki in view of Balko in view of Hage in view of Kunti. By applying the teachings of Ivanov for the portion of the process defined by the activity flow model of Suzuki in view of Balko in view of Hage in view of Kunti, the BPEL code is executed in BPEL engines [0111 – Ivanov].

Response to Arguments 
Applicant’s arguments, see “REMARKS”, filed December 22, 2020, with respect to claims 1-3, 5-14, and 16-22. The arguments have been considered; but they are moot to new grounds of rejection.
For independent claims 1, 12, and 17, Examiner has provided a new grounds of rejection with prior art teachings of Suzuki et al. (Pub. No. US2002/0032692) in view of Balko (Pub. No. US2013/0139164) in view of Hage et al. (Pub. No. US2009/0049422) in view of Kunti et al. (Pub. No. US2012/0215583 published on August 23, 2012; hereinafter Kunti).
Furthermore, dependent claims are still unpatentable due to the prior art of record. Examiner has maintained rejections for the claims under 35 U.S.C. 103(a).
Examiner respectfully recommends for Applicant to amend the claimed subject matter such that the claims overcomes the prior art on record. 

Conclusion
The prior arts used for this office action were the most substantial for this rejection.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLES R KEPNANG whose telephone number is (571)270-7417.  The examiner can normally be reached on Mon thru Fri (8:00 AM to 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        January 30, 2021
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199